Exhibit 99.2 DEP Holdings, LLC Consolidated Balance Sheet at December 31, 2008 and Report of Independent Registered Public Accounting Firm Table of contents DEP HOLDINGS, LLC TABLE OF CONTENTS Page No. Report of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheet as of December 31, 2008 3 Notes to Financial Statements: Note 1 – Business Overview and Basis of Financial Statement Presentation 4 Note 2 – Summary of Significant Accounting Policies 7 Note 3 – Recent Accounting Developments 13 Note 4 – Accounting for Equity Awards 15 Note 5 – Financial Instruments 17 Note 6 – Property, Plant and Equipment 20 Note 7 – Investments in and Advances to Unconsolidated Affiliate – Evangeline 20 Note 8 – Intangible Assets and Goodwill 21 Note 9 – Debt Obligations 22 Note 10 – Noncontrolling Interest 24 Note 11 – Member’s Equity 27 Note 12 – Business Segments 27 Note 13 – Related Party Transactions 28 Note 14 – Commitments and Contingencies 34 Note 15 – Significant Risks and Uncertainties 36 1 Table of contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of DEP Holdings, LLC Houston, Texas We have audited the accompanying consolidated balance sheet of DEP Holdings, LLC and subsidiaries (the “Company”) at December 31, 2008. This consolidated financial statement is the responsibility of the Company’s management. Our responsibility is to express an opinion on this consolidated financial statement based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated balance sheet presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, such consolidated balance sheet presents fairly, in all material respects, the financial position of the Company at December 31, 2008, in conformity with accounting principles generally accepted in the United States of America. As discussed in Notes 1 and 3 to the consolidated balance sheet, the accompanying consolidated balance sheet has been retrospectively adjusted for the adoption of FASB Statement No. 160, “Noncontrolling Interests in Consolidated Financial Statements - an amendment of ARB No. 51” (“SFAS 160”). /s/ DELOITTE & TOUCHE LLP Houston, Texas
